DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 1112-Fig. 11 is not found in the specifications; and character number 114 as specified is not shown in the drawings (appears to denote 1114).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “corresponding horizontal threaded hole” in line 14 shall read: “the corresponding horizontal threaded hole”; 
“one or more corresponding vertical holes” in line 16 shall read: “the one or more corresponding vertical holes”
In line(s) 18-20, “the corresponding horizontal threaded hole” already constitutes being threaded, and thus shall be removed from the atleast one condition asserted by line(s) 18-20; whereas the specifications does not assert an additional threaded portion that is secondary to the corresponding horizontal threaded hole OR if so intended, line 20 shall otherwise assert “configured to include a threaded portion of the first fastening element and the respective fastening elements ”, if a threaded portion is actually intended to denote a feature that is separate to the threaded hole.
Going further, the applicant has failed to present a response as to how the hinge is operable to allow each of rotation(s) about the horizontal axis and the vertical 

Response to Arguments
10/29/21 have been fully considered but they are not persuasive.  It is to be noted that the applicant has not responded to the 112 rejection of claim(s) 1-12 as to how the rotation about the vertical or horizontal axes is accomplished without selectively removing or reconfiguring the first and/or respective fastening elements, as above-mentioned so as to selectively allow rotation about one of the axes relative to a given construction.  The office hereby notes that the structure of claims 1 and 5 remain structurally distinguished from the prior art and is deemed as allowable upon clarifying the manner by which the hinge is deemed to denote operable rotation when the first and second portion and hole(s) thereof are fixed to the fastening element(s), as above-mentioned. As it relates to withdrawn claim(s) 13-20, the structure of claim 13 does not include all claimed limitation(s) of the allowed claim(s) 1 or 5 and thus remain withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.